UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee ee ne x
DIMITRI ENTERPRISES, INC., :
Plaintiff,
20 Cv. 7966 (JSR)
-y-
MEMORANDUM ORDER
SCOTTSDALE INSURANCE CO. and
SPAR INSURANCE AGENCY, LLC,
Defendants. :
na x

JED S. RAKOFF, U.S.D.Jd.

Now before the Court is the motion of Spar Insurance Agency,
LLC (“Spar”) for sanctions against Richard J. Flanagan, Esq.,
counsel for plaintiff Dimitri Enterprises, Inc. (“Dimitri”) under
Fed. R. Civ. P. 11. For the reasons set forth below, the motion is
granted and sanctions are awarded in the amount of $24,675.!

Familiarity with the background to this case is here assumed.
As relevant here, Dimitri initially brought this seven-count
complaint against NIF Services of New Jersey, Inc. (“NIF”), a
wholesale insurance broker, and Scottsdale Insurance Company
(“Scottsdale”), an insurance company. The dispute arises out of
Scottsdale’s denial of coverage for personal injury claims

asserted against entities allegedly named as additional insureds

 

1 Spar also seeks sanctions against Dimitri itself, but “the
court must not imoose a monetary sanction . . . against a
represented party for violating Rule 11(b) (2).” See Fed. R. Civ.
P. 1i(c) (5) (A).
under a Scottsdale commercial general liability policy (the
“Policy”). Against NIF, plaintiff brought a negligence claim
(Count Six) and a breach of contract claim (Count Seven). In
November 2020, the Court dismissed both claims against NIF, holding
that the negligence claim was time-barred under New York law and
that the breach of contract claim was deficient because Dimitri
failed to allege that it had actually requested that NIF name the
entities as “additional insureds” under the Policy. See Memorandum
Order dated November 16, 2020, Dkt. No. 25, at 6-7.

The Court thereafter granted plaintiff leave to file a second
amended complaint (“SAC”). Dkt. No. 37.2 The SAC reasserted the
two dismissed claims against a new defendant, Spar, a retail
insurance broker that allegedly brokered the Policy on behalf of
Dimitri. Spar moved to dismiss these claims, arguing that the
claims were foreclosed by law of the case. Dkt. No. 49. In its
opposition papers, Dimitri continued to press the same arguments
that the Court had already rejected in its earlier decision, while
also conceding that the negligence claim could “be dismissed by
the Court.” Dkt. No. 52. Because the claims against Spar were
identical to the already-dismissed claims against NIF, the Court
granted Spar’s motion to dismiss. Dkt. No. 55. The Court also

granted Spar leave to file the instant motion for sanctions under

 

2 The first amended complaint added claims against Spar but
also retained the dismissed claims against NIF. Dkt. No. 34.

 

 

 
Fed. R. Civ. P. 11. See Dkt. No. 55.

Rule 11(b) (2) provides that “[b]ly presenting to the court a
pleading, written motion, or other paper . . . an attorney
certifies that to the best of the person’s knowledge, information,
and belief, formed after an inquiry reasonable under the
Circumstances” that “the claims, defenses, and other legal
contentions are warranted by existing law or by a nonfrivolous
argument for extending, modifying, or reversing existing law or
for establishing new law.” With respect to sanctions for insisting
upon certain legal claims, it must be “patently clear that a claim
has absolutely no chance of success under the existing precedents,
and where no reasonable argument can be advanced to extend, modify

or reverse the law as it stands.” E. Gluck Corp. v. Rothenhaus,

 

252 F.R.D. 175, 179 (S.D.N.Y. 2008).

Spar argues that sanctions are justified because, based on
the dismissal of the claims against NIF, plaintiff’s counsel
clearly knew that the claims would fail against Spar. Spar Mem.,
Dkt. No. 57, at 4. The Second Circuit has upheld sanctions in

similar circumstances. See, e.g., Parnoff v. Fireman’s Fund Ins.

 

Co., 796 Fed. App’x. 7, 9 (2d Cir. 2019) (“[G]liven that the
district court had already rejected a nearly identical argument in
[an earlier suit], it was not reasonable for [plaintiff] to believe

that his position would be warranted in this case.”). Dimitri

responds by largely relitigating the merits of the now-dismissed

 

or" pasate ease

 

 

 

 
claims. See Dimitri Mem., Dkt. No. 60, at 10-17.

The Court holds that plaintiff’s counsel violated Rule
11(b) (2). Because the identical claims against NIF were previously
dismissed as either time-barred or inadequately pled, plaintiff’s
counsel knew or should have known that the claims against Spar
were likewise subject to dismissal. Although plaintiff’s counsel
belatedly recognized that the negligence claim was time-barred, he
continued to press the breach of contract claim until it was
dismissed. If plaintiff’s counsel believed that the breach of
contract claim was meritorious, he could have moved for
reconsideration or appealed the dismissal of the claim against
NIF. He did not do either of those things. Instead, plaintiff's
counsel filed the same defective claims against a new defendant.
Such claims were not made in good faith after reasonable inquiry.

ww

Having found a violation of Rule ll, [t]he court may impose
a fine or penalty, an award of reasonable expenses and attorney’s
fees incurred as a result of the misconduct, or dismiss the

f

action.” Rothenhaus, 252 F.R.D. at 179. Spar seeks an award of
$25,000, which primarily reflects the attorneys’ fees incurred in
connection with defense against Dimitri’s now-dismissed claims
($24,675), along with the reputational harm suffered by the
principal of Spar as a result of these claims. Spar Mem. at 8-9;

Dkt. No. 59. The fees reflect 65.40 hours of work on the motions

to dismiss and for sanctions at a billable rate of $475 per hour

 
for partner work and $175-$275 for associate work. Dkt. No. 57,
Ex. 1. Plaintiff’s counsel responds that the requested fees appear
“to result both from failure to know the facts, an ignorance of
the law, and a poorly guided strategy.” Dimitri Mem. at 19. Finding
that the hourly rates and hours worked are reasonable, the Court
grants sanctions in the amount of $24,675. The Court will not,
however, award additional sanctions in the amount of $325 for the
reputational harm allegedly incurred by the principal of Spar.
For the foregoing reasons, the Court grants sanctions against
plaintiff’s counsel in the amount of $24,675. The Clerk of the

Court is directed to close the entry at docket number 56.

 

SO ORDERED.
Dated: New York, NY CA RA
June UY, 2021 JEDYS. RAKOFF,“U.S.D.d.
